DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method, classified in CPC B08B 9/032.
II. Claims 10-18, drawn to a system, classified in CPC E03C 1/30.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the claimed apparatus can be used to perform a coating process; an etching process; supplying fluid through a plumbing system that is not a Sovent system (i.e., a plumbing system that does not require “a substantially vertical pipe line having a base and a top and extending upwardly within the building and open to atmosphere at the top, at least one aerator connected to the vertical pipe line, at least one horizontal pipe line connected at a first end to the vertical pipe line and connected to a plurality of plumbing fixtures or to one of the aerators, and at least one deaerator positioned at the base of the vertical pipe line”).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Claims 1 and 10 are generic to the following disclosed patentably distinct species:
Species A: Fluid is introduced from the tank of the pump assembly into the plumbing system by a gravity feed (see specification at para. 0016);
Species B: Fluid is introduced from the tank of the pump assembly into the plumbing system by a pumping device (see specification at para. 0016).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claims 1 and 10 are generic to the following disclosed patentably distinct species:
Species F: as the horizontal pipe line being cleaned moves up the vertical pipe line, the vacuum source's connection to the plumbing system is moved (see specification at para. 0023);
Species G: as the horizontal pipe line being cleaned moves up the vertical pipe line, the vacuum source's connection to the plumbing system remain stationary (see specification at para. 0023).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Species F and G require different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with ALICIA PASSERIN on 2/15/2022, a provisional election was made WITHOUT traverse to prosecute the invention of Group I, Species B, and Species G (claims 1-9).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/955,004, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for Claims 5-6 of this application. In particular, the “manual valve” structure recited in claims 5-6 was not disclosed in the provisional application. Thus, the provisional application fails to provide adequate support and enablement for the limitation of “installing a manual valve connected to the vertical pipe line open to the atmosphere” (as recited in claim 5) and the limitation of “adjusting the valve to control the flow of fluid through the plumbing system” (as recited in claim 6).

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Fig. 1 merely illustrates a Sovent System (see specification at para. 0011), which is a conventional drain system well known in the prior art. 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  In particular, the drawings do not illustrate features such as: a pump assembly; a vacuum assembly; a y-shaped connector; a manual valve; an intermediate connection; a second intermediate connection. Therefore, these features must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objection
Claim 3 has a typo at line 3: “at least at least 20 gallons per minute.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method of maintaining fluid flow through a plumbing system for a multi-floor building comprising a substantially vertical pipe line . . .” at line 1-2. It’s unclear which subject corresponds with the verb “comprising”; in other words, it’s unclear if the “plumbing system” comprises the substantially vertical pipe line or the “multi-floor building” 
Claim 1 recites “the vertical pipe line” at line 3-4, line 4, and line 6. There is insufficient antecedent basis for this limitation in the claim. The claim earlier recites “a substantially vertical pipe line” at line 2.
Claim 1 recites “the aerators” at line 5. There is insufficient antecedent basis for this limitation in the claim. The claim earlier recites “at least one aerator” at line 3.
Claim 1 recites “at least one horizontal pipe line connected at a first end to the vertical pipe line and connected to a plurality of plumbing fixtures or to one of the aerators” at line 4-5. This phrase is grammatically confusing and thus indefinite. 
First, it’s unclear if the horizontal pipe line has a second end that’s “connected to a plurality of plumbing fixtures or to one of the aerators.” In other words, how the horizontal pipe line is connected to “a plurality of plumbing fixtures” is unclear, and how the horizontal pipe line is connected to “one of the aerators” is also unclear.
Second, it’s unclear if “a plurality of plumbing fixtures” and “one of the aerators” are juxtaposed as alternatives, or if “the vertical pipe line and . . . a plurality of plumbing fixtures” and “one of the aerators” are juxtaposed as alternatives.
Third, it’s unclear whether “a plurality of plumbing fixtures”—which is recited in the alternative, as explained above—is a requisite element of the recited “plumbing system.” Because claim 1 at line 7 recites “sealing an opening of all but one of the plurality of plumbing fixtures,” for examination purpose, “a plurality of plumbing fixtures” is interpreted as a requisite element of the plumbing system.
Claim 1 recites “at least one de-aerator positioned at the base of the vertical pipe line” at line 5-6. It’s unclear whether this phrase means that: (A) while the plumbing system can have a plurality of de-aerators, only one de-aerator is positioned at the base of the vertical pipe line; or (B) while the plumbing system can have a plurality of de-aerators, a plurality of de-aerators can be positioned at the base of the vertical pipe line. According to Fig. 1 and para. 0011 of the specification, the plumbing system can have a plurality of de-aerators (e.g., de-aerator fittings 50, 52, 54), and only one de-aerator (e.g., de-aerator fitting 54) is positioned at the base of the vertical pipe line. Thus, for examination purpose, interpretation (B) is used.
Claim 1 recites “sealing an opening of all but one of the plurality of plumbing fixtures” at line 7. There is a mismatch in the number of opening (i.e., one) and the number of plumbing fixtures subject to sealing (“all but one of the plurality” can be one fixture or a plurality of fixtures), thus rendering the claim indefinite.
Claim 1 recites “the horizontal pipe line” at line 9-10. There is insufficient antecedent basis for this limitation in the claim. The claim earlier recites “at least one horizontal pipe line” at line 4.
Claim 1 recites “the unsealed plumbing fixture” at line 12 and at line 17. There is insufficient antecedent basis for this limitation in the claim. The claim earlier recites “a first unsealed plumbing fixture” at line 7-8.
Claim 1 recites “wherein the activated vacuum source and the introduced volume of fluid achieve a flow rate
Claim 2 recites “the fluid” at line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 earlier recites “a volume of fluid.”
Claim 3 recites “the unsealed plumbing fixture” at line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 1 earlier recites “a first unsealed plumbing fixture” at line 7-8.
Claim 5 recites “the vertical pipe line open to the atmosphere” at line 1-2. First, there is insufficient antecedent basis for the limitation “the vertical pipe line,” as explained above for claim 1. Second, there is also insufficient antecedent basis for the whole phrase “the vertical pipe line open to the atmosphere,” because claim 1 recites “a substantially vertical pipe line having a base and a top and extending upwardly within the building and open to atmosphere at the top.”
Claim 6 recites “the valve” at line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 5 recites “a manual valve.”
Claim 6 recites “the flow of fluid through the plumbing system” at line 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the vertical pipe line” at line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a substantially vertical pipe line.”
Claim 8 recites “the unsealed plumbing fixture” at line 10. First, there is insufficient antecedent basis for this limitation in the claim. Second, it’s unclear if this term is referring to “the first unsealed plumbing fixture” (see claim 8 line 3) or “the second unsealed plumbing fixture” (see claim 8 line 7). For examination purpose, it’s interpreted as “the second unsealed plumbing fixture.”
Claim 9
Lastly, Claim 4 is rejected because it depends on a claim rejected under 112(b) herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over ROBERTS (US PGPUB 2018/0290186), in view of ROBINSON (US PGPUB 2001/0000576).
Regarding claim 1, ROBERTS teaches a method of maintaining fluid flow through a plumbing system for a multi-floor building (cleaning a plumbing system 10 in a high-rise building 1, abstract, para. 0001, fig. 1; maintaining the plumbing system, para. 0003). 

    PNG
    media_image1.png
    822
    630
    media_image1.png
    Greyscale

ROBERTS teaches the plumbing system (vertical stack 10, fig. 1, para. 0002) comprises:
a substantially vertical pipe line (see annotated fig. 1 above) having a base and a top and extending upwardly within the building (see annotated fig. 1) and open to atmosphere at the top (venting pipe, see para. 0002; see also annotated fig. 1), 
at least one horizontal pipe line connected at a first end to the vertical pipe line (see annotated fig. 1) and connected to a plurality of plumbing fixtures (toilet waste pipes 11, sink waste pipes 12, shower waste pipes 13, see para. 0002, annotated fig. 1).
Although ROBERTS does not explicitly teach the plumbing system includes at least one aerator connected to the vertical pipe line and at least one deaerator positioned at the base of the vertical pipe line, ROBERTS teaches the plumbing system may include a Sovent vertical stack plumbing system (para. 0031). A person having ordinary skill in the art would understand that 
ROBERTS’s method (see para. 0006, 0030) comprises: 
sealing an opening of all but one of the plurality of plumbing fixtures to result in a first unsealed plumbing fixture (para. 0006, 0030, maintaining one plumbing waste pipe open while blocking off all other plumbing waste pipes and venting in the plumbing system 10);
connecting a vacuum assembly (e.g., a hydrovac truck, para. 0006, 0030; see annotated fig. 1) to an opening of the plumbing system below the horizontal pipe line (see annotated fig. 1) by connecting a first end of a vacuum conduit to a vacuum source and a second end of the vacuum conduit to the opening of the plumbing system (para. 0006, 0030, securely attaching a vacuum source (such as a hydrovac truck) to a base 20 of the plumbing system 10; a person having ordinary skill in the art would understand that a vacuum conduit is used for making the connection between the vacuum source and the plumbing system);
connecting a cleaning device (cleaning device 100 or 200) to the unsealed plumbing fixture by connecting a second end of a fluid conduit (main body 130 of cleaning device 100 or 200, see fig. 2A-2B) to an opening of the first unsealed plumbing fixture (para. 0006, 0030, attaching cleaning device 100 or 200, which has a main body 130, to the one open plumbing waste pipe; see also fig. 2A-2B, 3-6);
activating the vacuum source to apply a vacuum suction to the plumbing system (para. 0006, 0030, applying a vacuum from the vacuum source to the plumbing system 10); and
introducing a cleaning medium through the fluid conduit into the opening of the unsealed plumbing fixture (para. 0006, 0030, introducing a cleaning medium 400 into the plumbing system 10 via main body 130 of cleaning device 100 or 200).
ROBERTS does not explicitly teach:
a “pump assembly” is connected to the unsealed plumbing fixture by “connecting a first end of a fluid conduit to a tank”;
“a volume of fluid from the pump assembly” is introduced into the unsealed plumbing fixture;
“wherein the activated vacuum source and the introduced volume of fluid achieve a flow rate that is greater than a gravity-fed pipe flow rate of the plumbing system.”
ROBINSON teaches maintaining fluid flow through a drain using a pump assembly (see abstract, fig. 1, 12, para. 0035, 0081), just like the present application; thus ROBINSON is analogous. ROBINSON teaches a pump assembly (cleaning machine 10, fig. 1-2, para. 0035) having a pump (pump 18, fig. 1, para. 0035), a tank (water tank 12, fig. 1, para. 0035), and a fluid conduit (delivery line 14, fig. 1, para. 0035; barrel 338, fig. 12, para. 0081). 
ROBINSON also teaches a step of connecting a pump assembly to the unsealed plumbing fixture (see fig. 12, para. 0081, connecting the cleaning machine to a toilet bowl or a drain) by connecting a first end of a fluid conduit to a tank (barrel 338 is connected to delivery line 14, see fig. 12, para. 0081; in turn, delivery line 14 is connected to water tank 12, see fig. 1, claim 1, para. 0038) and a second end of the fluid conduit to an opening of the first unsealed plumbing fixture (see fig. 12, para. 0081, barrel 338 and delivery line 14 connected to a toilet bowl opening or a drain opening). ROBINSON further teaches a step of introducing a volume of fluid from the pump assembly through the fluid conduit into the opening of the unsealed plumbing fixture (see fig. 12, para. 0081, the pump is turned on and water is introduced into the toilet bowl opening or the drain opening). The fluid is supplied at a high pressure and a high volume (see para. 0081).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify ROBERTS’s method to incorporate connecting a pump assembly to the unsealed plumbing fixture and introducing a volume of fluid from the See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. A step of connecting a pump assembly to the unsealed plumbing fixture and a step of introducing a volume of fluid from the pump assembly into the unsealed plumbing fixture, as incorporated into ROBERTS’s method, would serve the same function as before (e.g., unclogging and cleaning), thus yielding predictable results.
As an alternative ground, it would’ve been obvious to a person having ordinary skill in the art to substitute ROBERTS’s cleaning device (cleaning device 100 or 200) with ROBINSON’s pump assembly (cleaning machine 10) for connecting to the unsealed plumbing fixture and introducing a cleaning medium into the unsealed plumbing fixture, with reasonable expectation of cleaning the plumbing system. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. As explained above, ROBERTS’s cleaning device and ROBINSON’s 
In the resulting combination of ROBERTS and ROBINSON, the activated vacuum source and the introduced volume of fluid would achieve a flow rate that is greater than a gravity-fed pipe flow rate of the plumbing system. That’s because the vacuum assembly exerts a pull force on the fluid and the pump assembly exerts a push force on the fluid; a person having ordinary skill in the art would understand that these forces would exceed the force of gravity that’s acting upon the fluid.
Regarding claim 2, the combination of ROBERTS and ROBINSON teaches the method of Claim 1. The combination also teaches wherein the fluid comprises water (water in water tank, see ROBINSON at para. 0035, 0081).  
Regarding claim 7, the combination of ROBERTS and ROBINSON teaches the method of Claim 1. The combination teaches wherein the first unsealed plumbing fixture is positioned closer to the base of the vertical pipe line than to the top of the vertical pipe line (see annotated fig. 1 of ROBERTS above). Moreover, the combination teaches repeating the method for each plumbing fixture (see ROBERTS at para. 0030); a person having ordinary skill in the art would understand that, in a high-rise building (as disclosed in ROBERTS), some plumbing fixtures are positioned closer to the base of the vertical pipe line than to the top of the vertical pipe line.
Regarding claim 8, the combination of ROBERTS and ROBINSON teaches the method of Claim 1. The combination also teaches:

That’s because the combination teaches repeating the method for each plumbing fixture (see ROBERTS at para. 0030). This means that, after introducing the volume of fluid into the first unsealed plumbing fixture, the first unsealed plumbing fixture would be sealed and a second plumbing fixture would be unsealed (see ROBERTS at para. 0006, 0030, maintaining one plumbing waste pipe open while blocking off all other plumbing waste pipes and venting in the plumbing system 10). Moreover, the method for cleaning the second plumbing fixture would be the same as the method for cleaning the first plumbing fixture: connecting the pump assembly to the second unsealed plumbing fixture by connecting the first end of the fluid conduit to the tank and the second end of the fluid conduit to an opening of the second unsealed plumbing fixture; activating the vacuum source to apply a vacuum suction to the plumbing system; and introducing a volume of fluid from the pump assembly through the fluid conduit into the opening of the unsealed plumbing fixture.
Regarding claim 9, the combination of ROBERTS and ROBINSON teaches the method of Claim 8. Although the combination does not explicitly teach wherein the second unsealed plumbing fixture is positioned between the top of the vertical pipe line and the first unsealed plumbing fixture—in other words, the second plumbing fixture is positioned higher than the first plumbing fixture—such relative positioning between the first plumbing fixture and the second plumbing fixture would be reasonably expected. The combination already teaches repeating the method for each plumbing fixture (see ROBERTS at para. 0030), and the combination already 
Alternatively, it would’ve been obvious to clean a lower-positioned plumbing fixture at an earlier time and clean a higher-positioned plumbing fixture at a later time. Because the method is repeated for each plumbing fixture, and some plumbing fixtures are positioned higher than others, there are two possible sequences: (1) a lower-positioned plumbing fixture is cleaned at an earlier time and a higher-positioned plumbing fixture is cleaned at a later time; or (2) a higher-positioned plumbing fixture is cleaned at an earlier time and a lower-positioned plumbing fixture is cleaned at a later time. Thus, given the limited number of possible sequences and given that change in sequence and rearrangement of parts are generally considered obvious (see MPEP § 2144.04.IV.C., VI.C.), the sequence of cleaning a lower-positioned plumbing fixture at an earlier time and cleaning a higher-positioned plumbing fixture at a later time would be considered obvious to a person having ordinary skill in the art.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ROBERTS and ROBINSON (as applied to claim 1), in further view of GRENIER (US PGPUB 2015/0013724).
Regarding claim 3
The combination does not explicitly teach that the flow rate is “at least 20 gallons per minute.” But flow rate is considered a result-effective variable in the pipe-cleaning art. For example, GRENIER—which is directed to using high-pressure water to unclog and clean a drain pipe (see abstract), just like ROBINSON and the present application—teaches that higher flow rate helps to dislodge heavy or large pieces of debris obstructing the drain pipe (see para. 0050). Therefore, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal flow rate for introducing the fluid into the unsealed plumbing fixture. See MPEP § 2144.05.II. Moreover, the present application has not shown the criticality of the claimed flow rate.
Regarding claim 4, the combination of ROBERTS and ROBINSON teaches the method of Claim 1.
The combination does not explicitly teach: “wherein the vacuum conduit comprises a y-shaped connector.”
GRENIER teaches
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of ROBERTS and ROBINSON to incorporate a y-shaped connector for the vacuum conduit, with reasonable expectation of allowing an optical device to be inserted into the plumbing system, for several reasons. First, as explained above, the y-shaped connector has the benefit of allowing an optical device to be inserted into the plumbing system so as to visually inspect the interior of the plumbing system for obstructing debris. Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate a y-shaped connector for the vacuum conduit. Second, it’s well known in the art to have a y-shaped connector for the vacuum conduit. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The y-shaped connector, as incorporated, would serve the same function as before (e.g., allowing an optical device to be inserted into the plumbing system), thus yielding predictable results.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ROBERTS and ROBINSON (as applied to claim 1), in further view of SANSOM (US PGPUB 2005/0257832).
Regarding claim 5, the combination of ROBERTS and ROBINSON teaches the method of Claim 1. The combination teaches the vertical pipe line has a vent (see fig. 1, para. 0002, 0006), which means the vertical pipe line is open to the atmosphere. The combination teaches 
The combination does not explicitly teach: “installing a manual valve connected to the vertical pipe line.” But it’s well known in the art to install a manual valve on a vertical pipe line and use the manual valve to seal the vertical pipe line. For example, SANSOM teaches a vertical pipe line (conduit 20, fig. 1) to which vacuum is to be applied (see para. 0021); installing a manual valve (valve 28) connected to the vertical pipe line (see fig. 1, para. 0025); closing the manual valve to seal the vertical pipe line when vacuum is applied to the vertical pipe line (see para. 0027-28).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of ROBERTS and ROBINSON to incorporate installing a manual valve connected to the vertical pipe line, with reasonable expectation of sealing the vertical pipe line when vacuum is applied to the vertical pipe line. It’s well known in the art to install a manual valve connected to the vertical pipe line and close the manual valve to seal the vertical pipe line when vacuum is applied to the vertical pipe line (see SANSOM). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR
Regarding claim 6, the combination of ROBERTS, ROBINSON, and SANSOM teaches the method of Claim 5. The combination teaches adjusting the manual valve (closing the manual valve 28, as explained above). A person having ordinary skill in the art would understand that: by closing the manual valve, the vertical pipe line is sealed from the atmosphere when vacuum is applied to the vertical pipe line; by sealing the vertical pipe line, the atmosphere is not suctioned into the vertical pipe line and the fluid introduced into the plumbing system experiences a stronger suctioning force from the vacuum source; this in turn means the flow of fluid through the plumbing system would be controlled.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
American Society of Plumbing Engineers, A Plumbing Engineer's Guide to System Design and Specifications, Vol. 2 - Plumbing Systems, Ch. 3.3.2. Sovent Systems (ASPE 2000), available at https://app.knovel.com/hotlink/pdf/id:kt00970338/aspe-data-book-plumbing/sovent-system (teaching that the typical Sovent system has a vertical pipe, a horizontal pipe, an aerator fitting, and an deaerator fitting);
US Patent 4981150 to FRANCIS (teaching using a pump assembly to introduce water to a drain hole).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714